Case: 19-12688   Date Filed: 04/24/2020   Page: 1 of 3



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12688
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:18-cr-20449-FAM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ALEXIS FUENTES,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 24, 2020)

Before MARTIN, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 19-12688    Date Filed: 04/24/2020    Page: 2 of 3



      Alexis Fuentes appeals his 84-month sentence on substantive reasonableness

grounds. Fuentes argues that the district court abused its discretion by varying

upward because it placed exclusive weight on the need to protect the public from

his future crimes. We disagree, and we therefore affirm Fuentes’s sentence.

      We review the substantive reasonableness of a sentence under the deferential

abuse-of-discretion standard of review. United States v. Osorio-Moreno, 814 F.3d
1282, 1287 (11th Cir. 2016). “A district court abuses its discretion when it (1) fails

to afford consideration to relevant factors that were due significant weight, (2)

gives significant weight to an improper or irrelevant factor, or (3) commits a clear

error of judgment in considering the proper factors.” United States v. Irey, 612
F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quotation omitted). A district court

need not discuss each 18 U.S.C. § 3553(a) factor individually if it acknowledges,

generally, that it considered the “defendant’s arguments and the § 3553(a) factors.”

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      The weight given to any specific § 3553(a) factor is “committed to the sound

discretion of the district court.” United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007) (internal quotation marks and citation omitted). Although “a district court’s

unjustified reliance [on] any one § 3553(a) factor” may be indicative “of an

unreasonable sentence,” United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir.

2006) (alteration adopted) (internal quotation marks and citation omitted), a district


                                          2
               Case: 19-12688     Date Filed: 04/24/2020    Page: 3 of 3



court does not abuse its discretion by giving substantial weight to a § 3553(a)

factor if the sentence imposed “was necessary to achieve the goals of sentencing.”

Osorio-Moreno, 814 F.3d at 1288.

      Here, the district court did not, as Fuentes argues, “unjustifiably rel[y] upon

a single § 3553(a) factor to the exclusion of [the] other[s].” The district court

stated that, in coming to its sentencing decision, it considered § 3553(a) in its

entirety. Although the district court did emphasize the need to “protect[] the

public” from Fuentes given his string of previous robberies, it recognized that

protecting the public is only one “part of sentencing.” Moreover, we have held

that a district court may place “great weight” on the need to “protect the public”

from the defendant’s future crimes—particularly where, as here, “shorter sentences

. . . had not been enough to protect the public from [the defendant’s] lawlessness.”

United States v. Shaw, 560 F.3d 1230, 1237, 1240–41 (11th Cir. 2009) (quotation

omitted). Finally, the sentence imposed by the district court—84 months—was

well below the 240-month statutory maximum, which we have held is indicative of

a reasonable sentence. See Gonzalez, 550 F.3d at 1324.

      Accordingly, we affirm.

      AFFIRMED.




                                           3